UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                  7/9/21
  Mark F. Coleman,

                        Plaintiff,
                                                                    20-cv-10503 (AJN)
                 –v–
                                                                          ORDER
  New York City Department of Health and Mental
  Hygiene, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       IT IS HEREBY ORDERED that the parties are granted until August 23, 2021, to engage

in discovery. It is also ORDERED that Plaintiff may file his Response to Defendants’ Motion to

Dismiss the Amended Complaint by September 10, 2021.

       This resolves Dkt. Nos. 32 and 33.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the Plaintiff.



       SO ORDERED.


 Dated: July ____,
              9    2021
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
